Citation Nr: 1730899	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  12-33 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Whether the Appellant is entitled to be recognized as the surviving spouse of the Veteran for purposes of establishing eligibility for death benefits administered by the Department of Veterans Affairs.


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to July 1966.  The Veteran died in September 2009, with the immediate cause of death listed as tonsillar cancer.  See September 2009 Death Certificate.

This appeal was previously before the Board in February 2017, when it was remanded in order to provide the Appellant with the opportunity to have a hearing before the Board.  The case is again before the Board for appellate review.

The issue on appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Veteran and the Appellant were married in 1978.  They separated in September 2003, although the record raises questions of whether the Veteran was at fault and whether they reconciled shortly before his death.  The Appellant requested a videoconference hearing before the Board.  The Board remanded this issue in February 2017 in order to provide the Appellant with the requested videoconference hearing, and to notify her of the scheduled hearing at her current address of record, after finding that the notice of the hearing had been sent to the Appellant at an incorrect address.

In March 2017, the VA sent notice of the newly scheduled Board hearing to the Appellant at an address in Idamay, West Virginia.  Later in March 2017, the VA sent the Appellant another letter at the Idamay, West Virginia address indicating that the hearing was cancelled because the Power of Attorney was not able to attend, and that a new hearing would be scheduled as soon as possible.  The Appellant sent the VA correspondence in March 2017 regarding a separate issue from an address in Mannington, West Virginia.  A review of the record indicates that the Appellant has still not received notice of a new Board hearing at her new address and has yet to be afforded a Board hearing as requested.  

It is a basic principle of Veteran's law that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104.  Pursuant to 38 C.F.R. §20.700, a hearing on appeal before the Board will be granted if a claimant expresses a desire to appear in person or by videoconference.  The importance of responding to a request for a hearing is recognized under 38 C.F.R. § 20.904(a)(3), as a Board decision may be vacated when there is a prejudicial failure to afford an appellant a personal hearing.  Thus, the Board is of the opinion the Appellant must be scheduled for a videoconference, with proper notice sent to her at her current address of record. 

Accordingly, the case is REMANDED for the following action:

Schedule the Appellant for a videoconference hearing, and notify her of the scheduled hearing at her current address of record.  Please note that correspondence sent to the VA from the Appellant in March 2017 indicated an address in Mannington, West Virginia.  A copy of the notice provided to the Appellant and her representative of the scheduled hearing should be placed in the record.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




